Name: Commission Regulation (EEC) No 2867/88 of 15 September 1988 re-establishing the levying of customs duties on television receivers falling within CN code 8528 and wrist-watches falling within CN codes EX 9101 and EX 9102, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  mechanical engineering;  communications;  Asia and Oceania
 Date Published: nan

 No L 257/ 18 Official Journal of the European Communities 17 . 9 . 88 COMMISSION REGULATION (EEC) No 2867/88 of 15 September 1988 re-establishing the levying of customs duties on television receivers falling within CN code 8528 and wrist-watches falling within CN codes ex 9101 and e* 9102, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply Whereas, in the case of television receivers falling within CN code ex 8528 and wrist-watches of CN codes ex 9101 and ex 9102 the individual ceiling was fixed at 3 500 000 and 9 500 000 ECU respectively ; whereas, on 4 September 1988 imports of these products into the Community originating in China reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of custpms duties in respect of the products in question against China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas, pursuant to Articles 1 and 14 of Regulation (EEC) No 3635/87, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 14 of that Regulation as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION Article 1 A from 20 September 1988 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3635/87 shall be re-established on imports into the Community of the following products originating in China : Order No CN code Description 10.1055 8528 10 40 8528 10 50 8528 10 71 8528 10 73 8528 10 79 ex 9101 11 00 ex 9101 12 00 ex 9101 19 00 9101 91 00 10.1160 Television receivers (including video monitors and video projectors), whether or not combined, in the same housing, with radio-broadcast receivers or sound or video recording or reproducing apparatus Colour television receivers, with integral tube Wrist-watches pocket-watches and other watches, including stop-watches, with case of precious metal or of metal clad with precious metal  Wrist-watches, battery or accumulator powered, whether or not incorporating a stop-watch facility   Quartz watches  Other   Battery or accumulator powered    Quartz watches Wrist-watches pocket-watches and other watches, including stop-watches, other than those of heading No 9101 :  Wrist-watches, battery or accumulator powered, whether or not incorporating a watch facility   Quartz watches  Other   Battery or accumulator powered    Quartz watches ex 9102 11 00 ex 9102 12 00 ex 9102 19 00 ex 9102 91 00 (') OJ No L 350, 12. 12. 1987, p. 1 . 17. 9 . 88 Official Journal of the European Communities No L 257/ 19 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 September 1988 . For the Commission COCKFIELD Vice-President